OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment insofar as appealed from reversed, with costs, and the Tax Commission’s determination of a deficiency against petitioner Rosenblatt reinstated for reasons stated in the concurring in part and dissenting in part opinion by Justice Ann T. Mikoll at the Appellate Division (114 AD2d 127, 132-133).
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.